Title: From Alexander Hamilton to Otho H. Williams, 19 March 1791
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury DepartmentMarch 19th. 1791.
Dupe
Sir
I have placed in the hands of the Commissioner of Loans in the State of Maryland sundry draughts the direction of which he is instructed to fill with the name of the Cashier of either of the Banks of North America or New York or with your name as he may find the demand of the purchasers to be. The bills drawn upon you which were suspended when you were last here will continue to be suspended. It is my wish that on the receipt hereof you give Mr. Harwood immediate advice of the Monies in your hands, and that you can pay any of those bills which he may fill up with your direction to such amount—also that you are instructed to pay him any sum over the draughts he may have, not exceeding Five thousand Dollars provided you have or shall have the same within the time of his making payment of the ensuing April quarters interest.
You will keep him advised by post and by good private opportunities of the State of your Cash till he informs you that he has sufficient provision for the interest which he is to pay.
I am, Sir,   Your Obedt. servant
Alexander Hamilton
Otho H. Williams Esqr.Collector of the CustomsBaltimore.
 